NOTICE OF ALLOWANCE

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: regarding independent claims 1 and 6, Kingston et al. (US 2006/0202555) is considered to be the closest prior art of record.  Kingston discloses a method (and apparatus for performing the method) for reducing or eliminating noise (see Abstract, FIG. 1) generated by disc brakes (14A-14D) associated with wheels (12A-12D) of a motor-vehicle, while the motor-vehicle is moving, the method comprising: - associating at least one sensor (16A-16D) with each disc brake (see FIG. 1), said at least one sensor being configured for detecting a parameter indicative of a degree of noise generated by the disc brake (see ¶¶ 0018, 0019), - providing an electronic controller (18) configured to receive output signals from the at least one sensor associated with see ¶ 0034), and to activate a noise attenuation function when a value of the parameter detected on a basis of a signal emitted by at least one of said at least one sensor exceeds a predetermined threshold value (see ¶ 0039), - said electronic controller being configured to activate a first type of the noise attenuation function if the see ¶ 0039).  
Kingston, however, does not disclose a second type of the noise attenuation function if the exceeding of the predetermined threshold value is detected while the motor-vehicle is moving and the motor-vehicle is not braking, - wherein the noise attenuation function of the second type includes temporarily activating, while the motor-vehicle is running and not braking, the fluid actuator associated with the or each disc brake for which said predetermined threshold value is exceeded.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657 

May 3, 2022